FINDINGS OF FACT
1.   The deceased, George Michael Guyer, was an eligible fireman with the Stokes-Rockingham Fire and Rescue Department on July 28, 1996.
2.   The deceased came to his death on October 4, 1996 as a result of a vehicle accident on July 28, 1996, while in the course and scope of his official duties and while in the discharge of his official duties as a fireman.
3.   He was survived by his wife, Mrs. Kathy Messick Guyer.
* * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission make the following
CONCLUSIONS OF LAW
1.   The deceased, George Michael Guyer, was an eligible fireman as defined in N.C. Gen. Stat. Section 143-166.2(d) at the time of his death on October 4, 1996.
2.   The deceased was killed in the line of duty, as defined by N.C. Gen. Stat. Section 143-166.2(c).
3.   The deceased is survived by his wife, Mrs. Kathy Messick Guyer, who meets the definition of spouse contained in N.C. Gen. Stat. Section 143-166.2(e).
4.   The State of North Carolina is obligated to pay the wife the sums called for in N.C. Gen. Stat. Section 143-166.3.
AWARD
There is hereby awarded to Mrs. Kathy Messick Guyer the sum of $10,000.00, said payment to be made from funds appropriated to the State Treasurer for that purpose. Thereafter, she shall be paid the sum of $5,000.00 annually until the total sum, including the initial payment, reaches $25,000.00, provided she remains unmarried during said time.
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments pursuant hereto.
No costs are assessed before the Commission.
This the _________ day of _______________________, 1997.
                                  S/ _________________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ _________________ THOMAS J. BOLCH COMMISSIONER
S/ _________________ LAURA K. MAVRETIC COMMISSIONER
JHB/nwm 01/31/97